Citation Nr: 1454959	
Decision Date: 12/12/14    Archive Date: 12/17/14

DOCKET NO.  06-26 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to September 1971. 

This matter comes to the Board of Veterans' Appeals from a June 2005 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, that assigned a 20 percent disability rating effective December 1, 2004, and zero percent disability rating effective July 1, 2005, for a scar, status post right hemicolectomy secondary to bowel perforation from colonoscopy with status post ventral hernia repair.  

In March 2009, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge on the issue regarding an increased rating for a scar, status post right hemicolectomy secondary to bowel perforation from colonoscopy with status post ventral hernia repair, and the transcript has been associated with the electronic record.

In August 2011 decision, the Board directed the RO to adjudicate the issue of TDIU pursuant to Rice v. Shinseki, 22 Vet. 447, 453 (2009).  The Board also remanded thee issue of an increased rating for residuals of hemicolectomy secondary to bowel perforation from colonoscopy, to include scarring and ventral hernia repair, for additional development.

In April 2014, the Board denied the issues of an increased rating for residuals of hemicolectomy secondary to bowel perforation from colonoscopy, to include scarring and ventral hernia repair, and TDIU.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (the Court).  In October 2014, the Court granted a joint motion for partial remand and remanded the part of the Board's decision that denied entitlement to TDIU.

The issue of entitlement to additional compensation based on the Veteran's daughter, C, being recognized as a dependent child for VA benefits purposes has have been raised by the record in July 2012 and November 2013 statements, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The joint motion for partial remand noted that given the Veteran's occupational and vocational history as a manual laborer, as well as his hearing loss and tinnitus, the Board did not provide an adequate statement of reasons or bases in rendering its determination that the claimant was employable.  The joint motion for partial remand held specifically that inadequate discussion was provided regarding what occupations would realistically be available to the appellant that he is capable of performing, and whether such occupations would allow him to earn a living wage.

Given the passage of time since the Veteran's last VA examination in January 2012, another VA examination addressing unemployability is necessary.  Moreover, a VA vocational rehabilitation specialist should prepare a memorandum regarding what occupations he would realistically be capable of performing and whether such occupations would allow him to earn a living wage.

The Veteran has not been provided a formal application for his TDIU claim.  Moreover, the appellant has not been provided notice of the information and evidence needed to substantiate and complete a claim of entitlement to TDIU, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  Such notice must be provided.  38 U.S.C.A. §§ 5103, 5103A (West 2014).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to complete a VA Form 21-8940 (veteran's application for increased compensation based on unemployability).

2.  Provide the Veteran notice of the information and evidence needed to substantiate and complete a claim of TDIU, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.

3.  Ask the Veteran to identify all treatment for his type II diabetes mellitus with peripheral neuropathy of the lower extremities, residuals of status post right hemicolectomy with a status post ventral hernia repair and a scar, tinnitus, and bilateral hearing loss as well as any other disabilities pertaining to his claim for TDIU and obtain any identified records.  Obtain all treatment records from the Cleco Medical Center.  Regardless of the claimant's response, obtain all records from the Asheville VA Medical Center and the Rutherfordton VA community-based outpatient clinic from July 2013 to the present.

4.  Thereafter, schedule the Veteran for a VA examination to determine if he is unemployable due to service-connected disabilities.  The claims folder is to be made available to the examiner to review.  The examiner is to provide a detailed review of the appellant's pertinent medical history, current complaints, and the nature and extent of any disability due to type II diabetes mellitus with peripheral neuropathy of the lower extremities, residuals of status post right hemicolectomy secondary to bowel perforation from colonoscopy with a status post ventral hernia repair and a scar, tinnitus, and bilateral hearing loss.  

The examiner must opine whether there is a 50 percent or better probability that that the Veteran is unable to obtain and retain substantially gainful employment based on the service-connected type II diabetes mellitus with peripheral neuropathy of the lower extremities, residuals of status post right hemicolectomy secondary to bowel perforation from colonoscopy with a status post ventral hernia repair and a scar, tinnitus, and bilateral hearing loss.  A complete rationale for any opinion offered must be provided.

5.  Thereafter, the Veteran's claim file should be made available to a VA vocational rehabilitation specialist.   The specialist should prepare a memorandum regarding what occupations he would realistically be capable of performing and whether such occupations would allow him to earn a living wage.

6.  The Veteran's appeal must be referred to the Director, Compensation and Pension Service, for consideration of whether entitlement to TDIU is warranted in this case (where the type II diabetes mellitus with peripheral neuropathy of the lower extremities, residuals of status post right hemicolectomy secondary to bowel perforation from colonoscopy with a status post ventral hernia repair and a scar, tinnitus, and bilateral hearing loss are the only service-connected disabilities).  The response from the Director, Compensation and Pension Service, must be included in the claims file.

7.  After completing the above actions, the AOJ should adjudicate the Veteran's claim.  If the claim remains denied, the Veteran should be issued a supplemental statement of the case with a copy to his representative, and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




